DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 6/17/22 has been entered.
	2. Claims 1-20 remain pending within the application.
	3. The amendment filed 6/17/22 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-20. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claims 1, 10 and 16, the specification does not disclose, “wherein each topic model comprises a different number of topics from the rest of the plurality of topic models and each of the different number of topics is equal or greater than an initially set number of topics”. The specification discloses setting the number of topics for each topic model (specification para [0027] and [0032]). However, the specification does not disclose that when setting the topic models that each topic model would have a different number of topics. Dependent claims 2-9, 11-15 and 17-20 fail to cure the deficiencies and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson United States Patent Application Publication US 2020/0279019 in view of Acharya United States Patent Application Publication US 2019/0114298, in further view of Balagopalan United States Patent Application Publication US 2019/0180327.
Regarding claim 1, Peterson discloses a system for generating a topic model comprising: 
a processor to: 
process a set of documents to generate training data, wherein each document in the set of documents is associated with one or more users (Peterson, para [0022], receives input documents and processes features of documents); 
generate a topic model using the training data, wherein the topic model comprises a different number of topics (Peterson, para [0025], constructs topic model); 
generate an evaluation score for the topic model based on information about the users associated with the documents included in the training data, wherein the evaluation score describes a percentage of topics that exhibit a specified level of interest from a specified number of users (Peterson, para [0034], generates topic scores for each topic in a model); 
identify a final topic model based on the evaluation scores and store the final topic model to be used in natural language processing (Peterson, para [0034], topic with the highest score is selected).
Peterson does not disclose:
A plurality of topic models;
wherein each topic model comprises a different number of topics from the rest of the plurality of topic models and each of the different number of topics is equal or greater than an initially set number of topics;
generate an evaluation score for each of the plurality of topic models
identify a final topic model based on the evaluation scores and store the final topic model to be used in natural language processing.
Acharya discloses:
generate a plurality of topic models (Acharya, para [0053], identifies topics for each word group. Word groups represent topic models);
generate an evaluation score for each of the plurality of topic models (Acharya, para [0054-55], generates scores for each word group)
identify a final topic model based on the evaluation scores and store the final topic model to be used in natural language processing (Acharya, para [0056], selects word groups based on scores to generate a summary).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the topic selection of Peterson to include a system incorporating a plurality of topic models. The motivation for doing so would have been to aid users in accessing desired content objects (Acharya, para [0002]).
	Peterson in view of Acharya does not disclose:
wherein each topic model comprises a different number of topics from the rest of the plurality of topic models and each of the different number of topics is equal or greater than an initially set number of topics.
Shah discloses:
wherein each topic model comprises a different number of topics from the rest of the plurality of topic models and each of the different number of topics is equal or greater than an initially set number of topics.
Balagopalan discloses:
each topic model comprises a different number of topics from the rest of the plurality of topic models and each of the different number of topics is equal or greater than an initially set number of topics (Balagopalan , para [0023-24], topic models have different number of topics based on the content of the webpages; Balagopalan, para [0029], uses preprocessed models with already a set number of topics, representing an initial model with an initial number of topics, and applies additional processing on the topics to generate a distribution of the topics, representing an equal number of topics at the inference stage).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the topic models of Peterson in view of Acharya to include different numbers of topics. As shown in Balagopalan, each topic model is based on the number of topics within the webpage. The motivation for doing so would have been to more reliably perform large scale classification of webpages (Balagopalan, para [0003]).

	Regarding claim 2, Peterson in view of Acharya in further view of Balagopalan discloses the system of claim 1. Peterson additionally discloses wherein the processor is to compute the evaluation score by calculating a user topic distribution for each user based on the topic model and the documents associated with each user, wherein the user topic distribution describes a level of interest of each user in each topic of the topic model (Peterson, para [0026], user-specified weights may be applied to the sampling distributions used in the inference process to influence the data item topic assignments).

Regarding claim 3, Peterson in view of Acharya in further view of Balagopalan discloses the system of claim 2. Peterson does not disclose the additional limitations of claim 3. Acharya additionally discloses wherein the processor is to compute the evaluation score by identifying a topic of the topic model as user-referenced if the user topic distributions indicate the specified level of interest from the specified number of users (Acharya, para [0022], user model weights used to estimate interest).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the topic selection of Peterson to include an interest weights. The motivation for doing so would have been to aid users in accessing desired content objects (Acharya, para [0002]).

Regarding claim 5, Peterson in view of Acharya in further view of Balagopalan discloses the system of claim 3. Peterson does not disclose the additional limitations of claim 5. Acharya additionally discloses wherein the processor is to compute the evaluation score by dividing a number of user-referenced topics by a total number of topics in the topic model to generate a user-referenced criterion (Acharya, para [0054], a score may include (or may be based on) an average, maximum, median or sum of the weight(s) of the topic(s) of the word group).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the topic selection of Peterson to include an interest weights. The motivation for doing so would have been to aid users in accessing desired content objects (Acharya, para [0002]).

Regarding claim 8, Peterson in view of Acharya in further view of Balagopalan discloses the system of claim 1. Peterson does not disclose the additional limitations of claim 8. Acharya additionally discloses wherein the set of documents comprises a message delivered in a group chat system (Acharya, para [0020], blogpost).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the documents of Peterson to include a message in a group chat system. The motivation for doing so would have been to aid users in accessing desired content objects (Acharya, para [0002]).

Regarding claim 9, Peterson in view of Acharya in further view of Balagopalan discloses the system of claim 1. Peterson does not disclose the additional limitations of claim 9. Acharya additionally discloses wherein a user is identified as associated with one of the documents in the set of documents if the user sent the message or was mentioned in the message (Acharya, para [0020], email).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the documents of Peterson to include a message. The motivation for doing so would have been to aid users in accessing desired content objects (Acharya, para [0002]).

Regarding claim 10, Peterson discloses a method of generating a topic model for use in natural language processing, the method comprising: 
processing a set of documents to generate training data, wherein each document in the set of documents is associated with one or more users (Peterson, para [0022], receives input documents and processes features of documents); 
proceeding, starting with an initial number of topics, to generate a topic model from the training data in an iterative manner and calculating a user-referenced criterion for the topic model after each iteration, with the number of topics being incremented for a next iteration until the user-referenced criterion satisfies a threshold (Peterson, para [0025], constructs topic model; Peterson, para [0028], iterations to the next to the next converged or stopped condition); and 
store the topic model for use in natural language processing (Peterson, para [0029], outputs topic model; Peterson, para [0079], program and corresponding data stored in memory).
Peterson does not disclose:
wherein each topic model comprises a different number of topics from the rest of the plurality of topic models and each of the different number of topics is equal or greater than an initially set number of topics;

wherein the user-referenced criterion describes a percentage of topics that exhibit a specified level of interest from a specified number of users.
Acharya discloses wherein the user-referenced criterion describes a percentage of topics that exhibit a specified level of interest from a specified number of users (Acharya, para [0022], user model weights used to estimate interest).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the topic selection of Peterson to include an interest weights. The motivation for doing so would have been to aid users in accessing desired content objects (Acharya, para [0002]).
	Peterson in view of Acharya does not disclose:
wherein each topic model comprises a different number of topics from the rest of the plurality of topic models and each of the different number of topics is equal or greater than an initially set number of topics.
Shah discloses:
wherein each topic model comprises a different number of topics from the rest of the plurality of topic models and each of the different number of topics is equal or greater than an initially set number of topics.
Balagopalan discloses:
each topic model comprises a different number of topics from the rest of the plurality of topic models and each of the different number of topics is equal or greater than an initially set number of topics (Balagopalan , para [0023-24], topic models have different number of topics based on the content of the webpages; Balagopalan, para [0029], uses preprocessed models with already a set number of topics, representing an initial model with an initial number of topics, and applies additional processing on the topics to generate a distribution of the topics, representing an equal number of topics at the inference stage).

Regarding claim 11, Peterson in view of Acharya in further view of Balagopalan discloses the method of claim 10. Peterson additionally discloses wherein calculating the user-referenced criterion comprises calculating a user topic distribution for each user based on the topic model and the documents associated with each user, wherein the user topic distribution describes a level of interest of each user in each topic of the topic model (Peterson, para [0026], user-specified weights may be applied to the sampling distributions used in the inference process to influence the data item topic assignments).

Regarding claim 12, Peterson in view of Acharya in further view of Balagopalan discloses the method of claim 10. Acharya additionally discloses wherein calculating the user-referenced criterion comprises: for each topic of the topic model, identifying the topic as user-referenced if the user topic distributions indicate the specified level of interest from the specified number of users; and dividing the number of user-referenced topics by the total number of topics in the topic model (Acharya, para [0022], user model weights used to estimate interest; Acharya, para [0054], a score may include (or may be based on) an average, maximum, median or sum of the weight(s) of the topic(s) of the word group).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the topic selection of Peterson to include an interest weights. The motivation for doing so would have been to aid users in accessing desired content objects (Acharya, para [0002]).


Regarding claim 14, Peterson in view of Acharya in further view of Balagopalan discloses the method of claim 10. Peterson does not disclose the additional limitations of claim 8. Acharya additionally discloses wherein the set of documents comprises a message delivered in a group chat system (Acharya, para [0020], blogpost).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the documents of Peterson to include a message in a group chat system. The motivation for doing so would have been to aid users in accessing desired content objects (Acharya, para [0002]).

Regarding claim 15, Peterson in view of Acharya in further view of Balagopalan discloses the method of claim 10. Peterson does not disclose the additional limitations of claim 9. Acharya additionally discloses wherein a user is identified as associated with one of the documents in the set of documents if the user sent the message or was mentioned in the message (Acharya, para [0020], email).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the documents of Peterson to include a message. The motivation for doing so would have been to aid users in accessing desired content objects (Acharya, para [0002]).

Regarding claim 16, Peterson discloses a computer program product for executing natural language processing techniques comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, and wherein the program instructions are executable by a processor to cause the processor to: 
process a set of documents to generate training data, wherein each document in the set of documents is associated with one or more users (Peterson, para [0022], receives input documents and processes features of documents); 
generate a topic model using the training data, wherein each topic model comprises a different number of topics (Peterson, para [0025], constructs topic model); 
generate a user-referenced criterion for each of the topic model based on information about the users associated with the documents included in the training data, wherein the evaluation score describes a percentage of topics that exhibit a specified level of interest from a specified number of users (Peterson, para [0034], generates topic scores for each topic in a model);
identify a final topic model based on the user-referenced criterion and store the final topic model to be used in natural language processing (Peterson, para [0034], topic with the highest score is selected).
Peterson does not disclose:
A plurality of topic models;
wherein each topic model comprises a different number of topics from the rest of the plurality of topic models and each of the different number of topics is equal or greater than an initially set number of topics;
generate an evaluation score for each of the plurality of topic models;
identify a final topic model based on the evaluation scores and store the final topic model to be used in natural language processing.
Acharya discloses:
generate a plurality of topic models (Acharya, para [0053], identifies topics for each word group. Word groups represent topic models);
generate an evaluation score for each of the plurality of topic models (Acharya, para [0054-55], generates scores for each word group)
identify a final topic model based on the evaluation scores and store the final topic model to be used in natural language processing (Acharya, para [0056], selects word groups based on scores to generate a summary).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the topic selection of Peterson to include a system incorporating a plurality of topic models. The motivation for doing so would have been to aid users in accessing desired content objects (Acharya, para [0002]).
	Peterson in view of Acharya does not disclose:
wherein each topic model comprises a different number of topics from the rest of the plurality of topic models and each of the different number of topics is equal or greater than an initially set number of topics.
Shah discloses:
wherein each topic model comprises a different number of topics from the rest of the plurality of topic models and each of the different number of topics is equal or greater than an initially set number of topics.
Balagopalan discloses:
each topic model comprises a different number of topics from the rest of the plurality of topic models and each of the different number of topics is equal or greater than an initially set number of topics (Balagopalan , para [0023-24], topic models have different number of topics based on the content of the webpages; Balagopalan, para [0029], uses preprocessed models with already a set number of topics, representing an initial model with an initial number of topics, and applies additional processing on the topics to generate a distribution of the topics, representing an equal number of topics at the inference stage).

Regarding claim 17, Peterson in view of Acharya in further view of Balagopalan discloses the computer program product of claim 16. Peterson additionally discloses wherein calculating the user-referenced criterion comprises calculating a user topic distribution for each user based on the topic model and the documents associated with each user, wherein the user topic distribution describes a level of interest of each user in each topic of the topic model (Peterson, para [0026], user-specified weights may be applied to the sampling distributions used in the inference process to influence the data item topic assignments).

Regarding claim 18, Peterson in view of Acharya in further view of Balagopalan discloses the computer program product of claim 17. Peterson does not disclose the additional limitations of claim 18.
Acharya discloses wherein calculating the user-referenced criterion comprises: for each topic of the topic model, identifying the topic as user-referenced if the user topic distributions indicate the specified level of interest from the specified number of users; and dividing the number of user-referenced topics by the total number of topics in the topic model (Acharya, para [0022], user model weights used to estimate interest; Acharya, para [0054], a score may include (or may be based on) an average, maximum, median or sum of the weight(s) of the topic(s) of the word group).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the topic selection of Peterson to include an interest weights. The motivation for doing so would have been to aid users in accessing desired content objects (Acharya, para [0002]).

Regarding claim 20, Peterson in view of Acharya in further view of Balagopalan discloses the computer program product of claim 16. Peterson does not disclose the additional limitations of claim 20.
Acharya discloses wherein the set of documents comprises messages delivered in a group chat system, and a user is identified as associated with one of the documents in the set of documents if the user sent the message or was mentioned in the message(Acharya, para [0020], blogpost, email).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the documents of Peterson to include a message in a group chat system. The motivation for doing so would have been to aid users in accessing desired content objects (Acharya, para [0002]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson United States Patent Application Publication US 2020/0279019 in view of Acharya United States Patent Application Publication US 2019/0114298, in further view of Balagopalan United States Patent Application Publication US 2019/0180327, as modified by Assem Aly Salama United States Patent Application US 2016/0379129.
	Regarding claim 4, Peterson in view of Acharya in further view of Balagopalan discloses the system of claim 3. Peterson in view of Acharya in further view of Balagopalan does not disclose wherein the specified level of interest is 10 percent and the specified number of users is two.
	Assem Aly Salama discloses a specified level of interest is 10 percent and the specified number of users is two (Assem Aly Salama, para [0024], ten percent (10%) for each of Mark and Peter).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included recommendation statistics of multiple users. The motivation for doing so would have been to provide collaborative group recommendations (Assen Aly Salama, para [0001]).

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson United States Patent Application Publication US 2020/0279019 in view of Acharya United States Patent Application Publication US 2019/0114298, in further view of Balagopalan United States Patent Application Publication US 2019/0180327, as modified by Raangarajan Sridhar United States Patent Application Publication US 2018/0157639.
Regarding claim 6, Peterson in view of Acharya in further view of Balagopalan discloses the system of claim 5. Peterson in view of Acharya in further view of Balagopalan does not disclose the additional limitations of claim 6. 
Rangarajan Sridhar discloses wherein identifying the final topic model comprises determining that the user-referenced criterion is below a specified threshold (Rangarajan Sridhar, para [0043], iterates until a maximum threshold is reached).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art include a criterion below a threshold. The motivation for doing so would have been processing text to determine short text topics (Rangarajan Sridhar, para [0002]).

Regarding claim 13, Peterson in view of Acharya in further view of Balagopalan discloses the method of claim 10. Peterson in view of Acharya in further view of Balagopalan does not disclose the additional limitations of claim 13. 
Rangarajan Sridhar discloses wherein the user-referenced criterion satisfies the threshold if the user-referenced criterion is below the threshold (Rangarajan Sridhar, para [0043], iterates until a maximum threshold is reached).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art include a criterion below a threshold. The motivation for doing so would have been processing text to determine short text topics (Rangarajan Sridhar, para [0002]).

Regarding claim 19, Peterson in view of Acharya in further view of Balagopalan discloses the method of claim 16. Peterson in view of Acharya in further view of Balagopalan does not disclose the additional limitations of claim 19. 
Rangarajan Sridhar discloses wherein the processor is to identify the final topic model as a one topic model of the plurality of topic models that has user-referenced criterion below a specified threshold(Rangarajan Sridhar, para [0043], iterates until a maximum threshold is reached).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art include a criterion below a threshold. The motivation for doing so would have been processing text to determine short text topics (Rangarajan Sridhar, para [0002]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson United States Patent Application Publication US 2020/0279019 in view of Acharya United States Patent Application Publication US 2019/0114298, in further view of Balagopalan United States Patent Application Publication US 2019/0180327, as modified by Raangarajan Sridhar United States Patent Application Publication US 2018/0157639, as modified by Vickrey United States Patent Application Publication US 2016/0180246.
Regarding claim 7, Peterson in view of Acharya in further view of Balagopalan as modified by Raangarajan Sridhar discloses the system of claim 6. Peterson in view of Acharya in further view of Balagopalan as modified by Raangarajan Sridhar does not disclose wherein the specified threshold is 70 percent.
Vickrey discloses wherein a specified threshold is 70 percent (Vickrey, claim 16).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art include a criterion below a threshold of 70%. The motivation for doing so would have been to identify keyword data that is less noisy (Vickrey, para [0002]).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20  with regards to the amendments of the independent claims 1, 10 and 16, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, regarding claim 4, filed 6/17/22 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Applicant asserts that there is no motivation recited for using the specific values recited in the claims. Examiner disagrees with applicant’s interpretation of the motivation. Assen Aly Salama provides an example of a specific level of interest of 2 users. In addition, the motivation, as discussed in the first paragraph of page 12, it would be obvious to measure and use recommendation statistics of users within a collaborative group setting. The motivation would have been to account for each member of a group when determining an overall recommendation of the group (Assen Aly Salama, para [0001]). 
Applicant's arguments, regarding claim 7, filed 6/17/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that Vickrey is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant asserts there would be no teaching to combine or motivation. Examiner respectfully disagrees. The applicant asserts that the threshold is used for different purposes, but does not address what the different purposes are. Vickrey discloses setting a 70% threshold for keyword data (Vickrey, claim 16). Keyword data is interpreted as user-referenced criterion. Claims 6 and 7 do not define what ‘user-referenced criterion’ is and there is no explicit definition within the specification provided. Therefore, ‘user-referenced criterion’ was given its broadest reasonable interpretation is applied (MPEP 2111). In combination with the other prior art, it would have been obvious to have modified the identification applying a threshold to include a threshold of 70% based on the teachings of Vickrey applying a 70% threshold to exclude data above the threshold. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178